Moyer, C.J.,
dissenting. I respectfully dissent from the per curiam opinion. I do so, not because I do not agree with the substantive law announced by the majority, but because it requires us to overrule Schumacher Stone Co. v. Tax Comm. (1938), 134 Ohio St. 529, 13 O.O. 161, 18 N.E. 2d 405. I believe it is appropriate to overrule a previous decision of this court where the decision is not well-reasoned or where circumstances have changed to such an extent that the previous holding is no longer reasonable. No one argues that the opinion in Schumacher Stone Co., supra, was not a well-reasoned opinion. Rather, the majority opinion expands the definition of “manufacturing,” as the term is used in R.C. 5733.061, and also adopts an integrated plant theory to include what previously has been deemed to be mining equipment. Those are actions that are more appropriately taken by the General Assembly than by this court.
*175[[Image here]]